 






PURCHASE AND SALE AGREEMENT



BY AND BETWEEN



PETROLEUM DEVELOPMENT CORPORATION



AND



MARATHON OIL COMPANY



CSOC and Puckett Lease Acreage

Dated July 20, 2006





Effective As Of July 1, 2006


PURCHASE AND SALE AGREEMENT




THIS PURCHASE AND SALE AGREEMENT ("Agreement") is made as of this 20th day of
July, 2006, by and between PETROLEUM DEVELOPMENT CORPORATION, a Nevada
corporation, whose address is P.O. Box 26, 103 E. Main Street, Bridgeport, West
Virginia 26630, ("PDC") and MARATHON OIL COMPANY, an Ohio corporation, whose
address is 5555 San Felipe Street, Houston, Texas 77056, ("Marathon").

WHEREAS, PDC desires to sell, and Marathon desires to purchase, all of PDC's
right, title, and interest in and to certain properties described in Exhibit "A"
hereto, pursuant to the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:

ARTICLE I

PURCHASE AND SALE

1.1                     Real Property.  PDC will convey to Marathon all of PDC's
right, title and interest in and to the Assets, as defined below. 

(a) the oil and gas leases described in Exhibit "A" insofar and only insofar as
the leases cover the lands and depths (where a depth limitation is set forth)
described in Exhibit "A" (the "Leases");

(b) all licenses, permits, authorizations and contract rights directly
associated with the Leases, including but not limited to unitization agreements,
operating agreements, rights of way, easements, and surface use agreements and
leases only insofar as, (i) the same are not subject to restrictions on transfer
and (ii) assignment from PDC to Marathon does not limit the rights of PDC to use
the same for its own operations related to leases and lands in the same area as
the Leases ("Ancillary Rights); and

(c) the agreements described in Exhibit C (i) insofar and only insofar as such
agreements cover the Leases; (ii) only as to rights that may be exercisable by
Marathon after the Effective Date and obligations which are assumed by Marathon
after the Effective Date; and (iii) excluding any agreements containing
restrictions on transfer by PDC ("Ancillary Agreements"). 

"Assets" mean, collectively, the Leases, Ancillary Rights and Ancillary
Agreements.  Whenever the term "Leases" is used in this Agreement, it shall
refer to the Leases only insofar as the Leases cover the lands (including any
depth limitation) described on Exhibit "A" (the "Lands").  Leases from Chevron
U.S.A. Inc., as lessor, are sometimes referred to as the Chevron Leases or a
Chevron Lease.

1.2                     Records.  PDC shall provide to Marathon copies of PDC's
files, records, data and information pertaining to the Leases, Ancillary Rights
and Ancillary Agreements, but excluding the following:  (i) all information and
data under contractual or legal restrictions against assignment or disclosure,
(ii) all information subject to a privilege, including all of PDC's legal files,
(iii) records and files relating to PDC's employees; (iv) PDC's computer
programs and software; and (v) all other files and records which PDC is
prohibited from assigning, conveying, or delivering to Marathon due to third
party restrictions, non-waived confidentiality provisions, or legal prohibitions
(the "Records"). 

1.3                     Reserved Easement Rights.  As to each Lease and the
Ancillary Rights, PDC reserves concurrent rights, privileges and easements under
the Leases and Ancillary Rights as to the Lands hereby assigned useful for PDC's
operations on leases and lands in the same area as the Leases, to the extent
such reserved rights do not unreasonably interfere with Marathon's development
of the Leases.  As to any jointly used easements, the parties will agree upon
the sharing of maintenance costs and obligations, as necessary.

1.4                     Cash Payment from Marathon to PDC.  As consideration for
the conveyance of the Leases to Marathon, Marathon shall pay PDC at Closing the
sum of Three Hundred Fifty-Three Million Six Hundred Thousand Dollars
($353,600,000.00) (the "Cash Payment"), by wire transfer of immediately
available funds in the amounts and to the accounts set forth below:

Amount:

$300,000,000

Bank:

JPMorgan Chase Bank, N.A.,

New York, NY

ABA #:

Account #:

Account Name:

J.P. Morgan Property Exchange Inc.

Re:

Amount:

$53,600,000

Bank:

JPMorgan Chase Bank, N.A.,

Columbus, Ohio

ABA #:

Account #:

Account Name:

Petroleum Development Corporation

1.5                     Effective Date.  The Effective Date of the conveyance of
the Leases from PDC to Marathon shall be July 1, 2006, 7:00 a.m. at Garfield
County, Colorado.

1.6                     Assumed Obligations. As of the Effective Date Marathon
accepts and assumes all obligations and liabilities, to the extent of the
interest assigned to it, related to the Assets insofar only as the same pertain
to the Lands, and hereby agrees to protect, indemnify, and defend PDC from and
against any and all costs, expenses, losses, claims, demands, suits,
liabilities, and causes of action relating thereto which arise from Marathon's
operations or ownership of the Leases on and after the Effective Date, including
but not limited to:

(a)         the proper plugging and abandonment of any and all wells drilled
after the Effective Date on or pursuant to the Leases;

(b)         the removal of any equipment, structures, pipe lines, materials,
flow lines and other personal property of whatsoever nature or kind related to
or associated with operations conducted on or pursuant to said wells on and
after the Effective Date;

(c)         the performance of all obligations, including but not limited to
surface and sub-surface environmental remediation and surface restoration and
cleanup, applicable to or imposed on the lessee, owner or operator of the
Leases, surface use agreements, and other applicable agreements, or as required
by applicable laws, rules and regulations related to or pertaining to the
Leases, arising from operations or ownership of the Leases on and after the
Effective Date.

1.7                     Access to Wells and Records. 

(a)         PGR Agreement.  Pursuant to a Purchase and Sale Agreement between
Petroleum Development Corporation, as Seller, and Piceance Gas Resources, LLC
("PGR"), as Buyer, dated effective January 24, 2005, PDC agreed to provide PGR
with well access and information related to wells drilled by PDC on the Chevron
Leases.  Marathon shall furnish PGR, its successors and assigns, or at the
request of PDC, directly to PDC, access to the wells and the information
outlined on Exhibit "B" for wells drilled by Marathon on the Chevron Leases.  If
Closing occurs hereunder, PDC agrees to provide to Marathon copies of all well
information received from PGR, either before or after Closing, pursuant to the
referenced Purchase and Sale Agreement, unless and until Marathon succeeds to
the right to receive such information directly from PGR and subject to
pre-existing confidentiality restrictions.  PDC agrees to work with Marathon to
establish the right for Marathon to acquire well data directly from PGR.

(b)         Chevron Consent to Assign.  Within two (2) weeks of the completion
of any well on the Chevron Leases drilled by Marathon, Marathon shall deliver to
Chevron Shale Oil Company, a division of Chevron U.S.A. Inc., and to PDC
electronic formats of all information relating to such operations, including but
not limited to daily drilling reports and logs, well tests, completion data, and
pressure tests, cores and samples obtained in connection with such operations. 
Likewise, within two (2) weeks of the completion of any well on the Chevron
Leases drilled by PDC, PDC shall deliver to Chevron Shale Oil Company, a
division of Chevron U.S.A. Inc., and to Marathon electronic formats of all
information relating to such operations, including but not limited to daily
drilling reports and logs, well tests, completion data, and pressure tests,
cores and samples obtained in connection with such operations.

1.8                     Excluded Property.  All of PDC's right title and
interest in and to any agreement or rights related to gathering, transporting,
treating, processing, selling and otherwise marketing oil, gas and associated
hydrocarbons shall be excluded from the conveyance of the properties described
in Section 1.1 of this Agreement.

ARTICLE II

REPRESENTATIONS AND WARRANTIES BY PDC

PDC represents and warrants as of the date of this Agreement and as of the
Closing Date that:

2.1                     Organization, Existence and Authorization.  PDC is a
corporation duly organized, validly existing and in good standing under the laws
of the State of Nevada, and is qualified as a foreign entity to do business in
the State of Colorado.  It has all power and authority necessary to own the
Leases and to carry out its business as presently conducted.  The execution,
delivery and performance of this Agreement are within its power, have been duly
authorized by all necessary actions, and do not contravene or constitute a
default or require the further consent or waiver of a preferential right to
purchase by any person or entity under any provision of applicable law or
regulation or of any articles of incorporation, by-laws, partnership agreement
or any other agreement, judgment, injunction, order, decree or other instrument
binding upon PDC or to which any of the Leases is subject, except for any
requirements for consent to assign contained in the Leases.  The execution,
delivery and performance of this Agreement by PDC require no consent or approval
of, or filing with, any governmental body, agency or official, other than any
usual post-closing approvals by governmental entities customary in the oil and
gas industry.  This Agreement has been duly authorized and executed by, and
constitutes a valid and binding agreement upon PDC, enforceable in accordance
with its terms.

2.2                     Other Representations and Warranties.

(a)         Title.  PDC's interest in the Leases is free and clear of all Title
Defects arising by, through and under PDC, but not otherwise.  PDC and its
successors and assigns shall warrant and forever defend all and singular PDC's
interest in the Leases against every person whomsoever lawfully claiming them or
any part thereof, by, through and under PDC, but not otherwise.

(b)         Preferential Rights to Purchase and Consents.  There are no
preferential rights to purchase PDC's interest in the Leases.  There are no
third party consents to assign required for this transaction except those
consents to assign contained in the Chevron Leases ("Chevron Consent to
Assign").

(c)         Litigation, Proceedings and Claims.  To PDC's knowledge, there are
no claims, demands, actions, judgments, suits or alternative dispute resolution
proceedings pending or threatened that would result in impairment or loss of
PDC's title to the Leases, that impedes or is likely to impede PDC's ability to
consummate the transaction contemplated by this Agreement and to assume the
liabilities to be assumed by PDC under this Agreement or that would require a
material change in the Leases or Material Agreements.

(d)         Taxes.  PDC has paid in full when due all taxes, assessments and
levies of whatever kind by any governmental authority or agency, assessed
against the Leases, and has properly completed and timely filed all tax reports
or returns required to be filed with respect to the Leases, with any federal,
state, or local governmental body or authority or, if not so timely filed, all
appropriate penalties with respect to same have been assessed and paid.

(e)         Compliance with Laws and Agreements.  To PDC's knowledge, PDC has
substantially complied with all contracts and agreements relating to the
Leases.  To PDC's knowledge, PDC is in compliance with all laws, rules and
regulations of all federal, state or local entities which have jurisdiction over
the Leases, including, but not limited to all environmental regulations and
laws.

(f)         Costs.  PDC has paid or will pay all costs and expenses for work
performed on or for the benefit of the Leases prior to the Effective Date.

(g)         Mortgages and Other Instruments.  Neither the performance of this
Agreement, nor the consummation of the transaction contemplated by it, will
cause a breach of any of the terms and conditions, or will result in the
creation or imposition of any lien upon the Leases or the production of oil, gas
or other minerals from them pursuant to the terms of any agreement or other
instrument to which PDC is a party or by which it is bound.

(h)         Liens and Encumbrances.  The Leases will be transferred and conveyed
free and clear of all liens and encumbrances, except liens for taxes not
delinquent, and encumbrances which do not materially and adversely affect the
ownership or use of such Leases. 

(i)         Gas Imbalances.  There are no imbalances which allow any party not a
party to this Agreement to make up production at any time after the Effective
Date, whether under any operating agreement, gas balancing agreement, gas
transportation agreement, storage agreement or any other similar agreement
relating to the Leases, or otherwise.

(j)         Sales Contracts.  There are no contracts or agreements for the sale
of hydrocarbons and other products from the Leases for a term in excess of 30
days to which PDC is a party, and no person has any call upon, option to
purchase or similar rights with respect to the Leases or production therefrom.

(k)         Brokers.  PDC has not incurred any liability, contingent or
otherwise, for brokers' or finders' fees relating to the transaction
contemplated by this Agreement for which Marathon shall have any responsibility
whatsoever.

(l)         Prepayment or Related Arrangements.  PDC has not entered into any
arrangement under which Marathon will be obligated, by virtue of a prepayment
arrangement, gas balancing arrangement, production payment, or any other
arrangement, to deliver hydrocarbons from the Leases at some future time without
then or thereafter receiving full payment therefor.

(m)         Tax Partnership.  No portion of the Leases has been committed to an
area currently covered by a tax partnership or is subject to any agreement
(whether formal or informal, written or oral) deemed by any state or federal tax
statute, rule or regulation to be or to have created a tax partnership.

(n)         Material Agreements.  Other than as set out on Exhibit "C", PDC has
not entered into any Material Agreements relating to ownership or operation of
the Leases which will be binding upon Marathon on or after the Effective Date. 
As used herein, "Material Agreement" means any agreement which would (i) 
obligate or bind Marathon to incur any monetary liability in excess of fifty
thousand dollars ($50,000.00), (ii) affect the termination provisions of the
Leases, or (iii) change the terms of any agreement listed on Exhibit C insofar
as the same pertains to the Leases.

(o)         Disclaimer.  Other than the representations and warranties made in
this Article II, PDC makes no other representations or warranties whatsoever
concerning the Leases, and disclaims all liability and responsibility for any
other representation, warranty, statement or information made or communicated
(orally or in writing) to Marathon, including, but not limited to, any
information contained in PDC's Records, or any opinions, information or advice
provided to Marathon by any officer, stockholder, director, employee, agent,
consultant or representative of PDC.  MARATHON ACKNOWLEDGES THAT PDC HAS NOT
MADE, AND PDC HEREBY EXPRESSLY DISCLAIMS AND NEGATES, ANY REPRESENTATION OR
WARRANTY, EXPRESS, IMPLIED, AT COMMON LAW, BY STATUTE, OR OTHERWISE RELATING
TO:  (a) THE CONDITION OF THE LEASES (INCLUDING, WITHOUT LIMITATION, ANY IMPLIED
OR EXPRESS WARRANTY OF MERCHANTABILITY, OF FITNESS FOR A PARTICULAR PURPOSE, OR
OF CONFORMITY TO MODELS OR SAMPLES OR MATERIALS), (b) ANY INFRINGEMENT BY PDC OF
ANY PATENT OR PROPRIETARY RIGHT OF ANY THIRD PARTY, AND (c) ANY INFORMATION,
DATA OR OTHER MATERIALS (WRITTEN OR ORAL) FURNISHED TO MARATHON BY OR ON BEHALF
OF PDC (INCLUDING WITHOUT LIMITATION, WITH RESPECT TO GEOLOGICAL OR GEOPHYSICAL
DATA, THE EXISTENCE OR EXTENT OF OIL, GAS OR OTHER MINERAL RESERVES, THE
RECOVERABILITY OF OR THE COST OF RECOVERING ANY SUCH RESERVES, THE VALUE OF SUCH
RESERVES, ANY PRODUCT PRICING ASSUMPTIONS, AND THE ABILITY TO SELL OIL OR GAS
PRODUCTION AFTER CLOSING).

ARTICLE III

REPRESENTATIONS AND WARRANTIES BY MARATHON

Marathon represents and warrants as of the date of this Agreement and as of the
Closing Date, that:

3.1                     Organization, Existence and Authorization.  Marathon is
a corporation, duly organized, validly existing and in good standing under the
laws of the State of Ohio, and is duly qualified to do business as a foreign
entity in the State of Colorado.  The execution, delivery and performance of
this Agreement are within its power, have been duly authorized by all requisite
corporate or other necessary action, and do not contravene or constitute a
default or require the further consent of any person under any provision of any
applicable law or regulation or of any articles of incorporation or partnership
agreement or of any agreement, judgment, injunction, order, decree or other
instrument binding upon Marathon. The execution, delivery and performance of
this Agreement require no consent or approval of, or filing with, any
governmental body, agency or official, other than any usual post-closing
approvals by governmental entities customary in the oil and gas industry.  This
Agreement has been duly authorized and executed by, and constitutes a valid and
binding obligation upon Marathon enforceable in accordance with its terms.

3.2                     Brokers.  Marathon has not incurred any liability,
contingent or otherwise, for brokers' or finders' fees relating to the
transaction contemplated by this Agreement for which PDC shall have any
responsibility whatsoever.

3.3                     Marathon's Compliance With Laws and Agreements. 
Marathon, prior to Closing, will have met all of the requirements under
applicable local, state and federal law to accept assignment of the Leases, and
is not otherwise prevented from having the Leases transferred to it, and is
properly authorized to operate said Leases and to do business in the state of
Colorado.  These requirements include, but are not limited to, the acquisition
of bonds, letters of credit or other evidence of financial security or any other
requirements of the appropriate regulatory agencies.

3.4                     Further Distribution.  Marathon is acquiring the Leases
for its own account and not with the intent to make a distribution thereof
within the meaning of the Security Act of 1933 and the rules and regulations
pertaining to it, or to make a distribution thereof in violation of any
applicable securities laws.

3.5                     Environmental Condition of the Leases.  Marathon has
inspected the Leases and PDC's Records for all purposes, including without
limitation for the purpose of detecting the presence of asbestos and the
presence and concentration of naturally-occurring radioactive materials
("NORM"), and has satisfied itself as to the environmental condition of the
Leases. 

ARTICLE IV

CONDUCT OF BUSINESS PRIOR TO CLOSING

4.1                     Operation of the Assets.  From the date of this
Agreement until the Closing Date, PDC:

(a)         shall maintain the Assets in a good and workmanlike manner and shall
pay or cause to be paid all costs and expenses incurred in connection with the
Assets;

(b)         shall cause the Assets to be kept in full force and effect, and
shall comply with all of the covenants contained in the Assets;

(c)         shall promptly notify Marathon in writing of any claim, demand,
suit, action, inquiry, or other proceeding or matter which may adversely affect
the Assets, of which PDC becomes aware;

(d)         shall not commence or participate in any operation on the Leases
anticipated to cost in excess of Twenty-Five Thousand Dollars ($25,000.00)
gross, except emergency operations, operations required under presently existing
contractual obligations, and operations undertaken to avoid any penalty
provision of any applicable law, regulation, agreements or order;

(e)         shall not convey or dispose of any part of the Assets; and

(f)         shall not enter into any agreement, except those contemplated or
necessary for the day-to-day maintenance of the Leases, which would affect the
Leases or constitute a burden or encumbrance on the Leases, without the prior
written consent of Marathon.

ARTICLE V

DUE DILIGENCE REVIEW AND APPLICABLE NOTICE AND REMEDIES

5.1.1.      Access to Records.  Prior to Closing, PDC will make the Records,
files, and documents in its possession pertaining to the Leases available to
Marathon for Marathon's examination. PDC MAKES, AND HAS MADE, NO WARRANTY OF ANY
KIND AS TO THE CORRECTNESS, COMPLETENESS, OR SUITABILITY FOR ANY PURPOSE OF THE
RECORDS, FILES, AND DOCUMENTS SO FURNISHED, AND MARATHON AGREES THAT ANY
CONCLUSIONS WHICH MARATHON MAKES FROM SUCH RECORDS, FILES AND DOCUMENTS SHALL
HAVE BEEN THE RESULT OF ITS OWN INDEPENDENT REVIEW AND JUDGMENT.  MARATHON
FURTHER DISCLAIMS AND WAIVES ANY RIGHT, CLAIM, OR CAUSE OF ACTION AGAINST PDC
BASED UPON ANY ALLEGATION THAT PDC'S RECORDS, FILES, AND DOCUMENTS WERE NOT
CORRECT, COMPLETE, OR SUITABLE FOR MARATHON'S PURPOSES.

5.1.2.      Access to Properties.  PDC hereby consents to Marathon conducting,
upon advance notice to PDC, at Marathon's sole risk and expense, on site
inspections and an environmental assessment of the Leases.  Any information
learned by Marathon in connection with its on-site inspection and an
environmental assessment of the Leases shall be deemed to be confidential and
proprietary to PDC, and Marathon agrees that all such information is subject to
the provisions of Section 5.1.3.  In connection with the granting of such
access, Marathon represents that it is adequately insured and, except to the
extent caused by PDC's gross negligence or willful misconduct, waives, releases
and agrees to indemnify PDC and PDC's representatives from and against all
liabilities, obligations, losses, claims for injury to, or death of, persons or
for damage to property arising in any way from the access afforded to Marathon
hereunder or the activities of Marathon.  This waiver, release and indemnity by
Marathon shall survive termination of this Agreement.

5.1.3.      Confidentiality.  All data and information obtained from PDC in
connection with this transaction whether before or after the execution of this
Agreement, including data and information generated by Marathon in connection
with this transaction (collectively, the "Information") is deemed by the parties
to be confidential and proprietary to PDC.  Marathon shall take reasonable steps
to ensure that Marathon's employees, consultants and agents comply with the
provisions of this Section 5.1.3.  Until Closing, except as required by law,
Marathon and its officers, agents and representatives will hold in strict
confidence the terms of this Agreement and all Information, except any
Information which:  (i) at the time of PDC's disclosure to Marathon is in the
public domain; (ii) after PDC's disclosure to Marathon becomes part of the
public domain by publication or otherwise, except by Marathon's breach of this
commitment; (iii) Marathon can establish by competent proof that Marathon was
rightfully in its possession at the time of PDC's disclosure to Marathon; (iv)
Marathon rightfully receives from third parties free of any obligation of
confidence; (v) is disclosed to Marathon's consultants, investors and lenders
who similarly agree to protect the confidentiality of such Information and agree
to use such Information only for their due diligence evaluation of the Leases;
or (vi) is developed independently by Marathon, provided that the person or
persons developing the Information shall not have had access to the
Information.  The terms of this Section 5.1.3 shall survive termination of this
Agreement for a period of five years from the Effective Date.

5.1.4.      Return of Information.  If this transaction does not close on or
before the Closing Date, Marathon shall return to PDC all copies of the
Information received from PDC and all copies of such information generated by
Marathon in the possession of Marathon obtained pursuant to any provision of
this Agreement.  The terms of this Section 5.1.4 shall survive termination of
this Agreement. 

5.1.5.      Title Defects.  For the purpose of this Agreement, a "Title Defect"
shall mean any deficiency in one or more of the following respects, to-wit:

(a)         PDC's title, as to one or more of the Leases is subject to an
outstanding mortgage, deed of trust, lien or encumbrance not set out on the
Exhibits to this Agreement;

(b)         PDC owns a net revenue interest different from that shown on
Exhibit "A", or is obligated to bear a share of the cost of operations different
from the working interest shown on Exhibit "A" without a corresponding
difference in the net revenue interest; or

(c)         PDC's rights and interests are subject to being reduced by virtue of
the exercise by a third party of a reversionary back-in, preferential right or
other similar right not shown on the Exhibits to this Agreement.

5.2                     Environmental Information.  PDC and Marathon shall keep
any and all data or information acquired by Marathon's inspection of the
environmental condition of the Leases, and results of all analyses of such data
and information, strictly confidential, and shall not disclose the same to any
person or agency without prior written approval of the other, except if such
disclosure is required by law or by order of a court or a regulatory agency. 
The foregoing obligation of confidentiality shall survive Closing, or
termination of this Agreement, as applicable, for a period of five (5) years
from the Effective Date.

ARTICLE VI

PROCEEDS, ROYALTY OBLIGATIONS, EXPENSES AND TAXES

6.1                     Royalty Obligations; Expenses.  Marathon shall be
responsible for the payment of all royalty obligations, operating expenses and
capital expenses attributable to Marathon's interest in the Leases on and after
the Effective Date. 

6.2                     Transfer Taxes.  Marathon shall bear the cost of all
applicable sales taxes, real property transfer taxes, and other taxes (other
than income taxes) payable as a result of the transfer of the Leases.  If at any
time after the Closing, PDC or any affiliate shall become liable for taxes for
which Marathon is responsible under this paragraph, Marathon shall promptly
reimburse PDC or such affiliate for such taxes and related costs, including any
penalties and interest thereon assessed by any governmental authority relating
thereto.

6.3                     Other Taxes.  All other taxes on the ownership or
operation of the Leases, including real estate taxes other than transfer taxes,
personal property taxes, ad valorem taxes and severance or production taxes (but
excluding income and franchise taxes), which are imposed for or with respect to
periods or portions of periods before the Effective Date shall be the burden of
PDC and all such taxes imposed for or with respect to periods or portions of
periods after the Effective Date shall be the burden of Marathon.  Ad valorem
taxes shall be prorated as of the Effective Date.  Any party which pays any such
taxes which are the responsibility of the other shall be entitled to prompt
reimbursement upon issuance to the responsible party of evidence of such
payment.

ARTICLE VII

CLOSING

7.1                     Date and Place of Closing.  Closing of the transaction
contemplated herein shall take place at Marathon's offices on July 21, 2006,
(the "Closing Date" or "Closing") unless otherwise mutually agreed to by the
parties.

7.2                     Conditions to Closing.

(a)         Conditions to Obligation of Marathon to Close. The obligations of
Marathon to be performed at Closing are subject to the satisfaction of the
following conditions by PDC, any one or more of which may be waived in whole or
in part by Marathon:

(i)                     Representations and Warranties. The representations and
warranties of PDC set forth in this Agreement shall be true and correct in all
material respects as of the Closing Date.

(ii)                Performance of Obligations of PDC.  PDC shall have performed
in all material respects all conditions required to be performed by it under
this Agreement prior to or on the Closing Date.

(iii)           Necessary Consents and Waivers.  PDC shall have obtained all
governmental and other third party consents, waivers, or other actions necessary
to the consummation of the transaction contemplated by this Agreement, required
to be obtained by it as seller and except as are customarily obtained in the oil
and gas industry after closing. 

(iv)                Litigation.  No suit or other proceeding shall be pending
before any court or governmental agency seeking to restrain or prohibit the
transaction contemplated by this Agreement.

(v)                     No Violations.  The Closing shall not violate any order
or decree of any court or governmental body having competent jurisdiction.

(b)         Conditions to Obligation of PDC to Close.; The obligations of PDC to
be performed at Closing are subject to the satisfaction of the following
conditions by Marathon, any one or more of which may be waived in whole or in
part by PDC:

(i)                     Representations and Warranties.  The representations and
warranties of Marathon set forth in this Agreement shall be true and correct in
all material respects as of the Closing Date.

(ii)                Performance of Obligations of Marathon.  Marathon shall have
performed in all material respects all conditions required to be performed by it
under this Agreement prior to or on the Closing Date.

(iii)           Necessary Consents and Waivers.  Marathon shall have obtained
all governmental and other third party consents, waivers, or other actions
necessary to the consummation of the transaction contemplated by this Agreement,
required to be obtained by it as buyer and except as are customarily obtained in
the oil and gas industry after closing. 

(iv)                Litigation.  No suit or other proceeding shall be pending
before any court or governmental agency seeking to restrain or prohibit the
transaction contemplated by this Agreement.

(v)                     No Violations.  The Closing shall not violate any order
or decree of any court or governmental body having competent jurisdiction.

7.3                     Closing Obligations.  At Closing the following events
shall occur, each being a condition precedent to the others and each being
deemed to have occurred simultaneously with the others:

(a)         PDC shall execute, acknowledge and deliver to Marathon an assignment
substantially in the form set forth in Exhibit "D" (the "Assignment") and such
other instruments of transfer and assignment necessary to convey the Assets to
Marathon.

(b)         PDC shall deliver, and Marathon shall take, exclusive possession of
the Leases.

(c)         PDC and Marathon shall execute, acknowledge and deliver such other
instruments and take such other action as may be necessary to carry out their
respective obligations under this Agreement.

(d)         PDC shall deliver to Marathon a resolution of the board of directors
of PDC authorizing PDC to sell and convey the Assets to Marathon as contemplated
by this Agreement.

(e)         Marathon shall pay to PDC the Cash Payment by wire transfer to the
account as directed by PDC.

7.4                     Facsimile Signatures.  Execution of all Closing
documents described in Section 7.3 of this Agreement may be evidenced by
facsimile signatures with originally executed Closing documents to be delivered
by and to each party promptly following Closing.

ARTICLE VIII

TERMINATION OF AGREEMENT

This Agreement may be terminated prior to the Closing Date by:

(a)         Either party hereto, if consummation of the transaction contemplated
hereby would violate any non-appealable final order by any court or governmental
body having competent jurisdiction;

(b)         Either party hereto, if prior to Closing, any legislation which
would have the effect of prohibiting or making unlawful the acquisition or
ownership of the Leases by Marathon or the conveyance or trade of the Leases by
PDC, has been enacted into law.

(c)         Either party hereto, if consents to assign required under the terms
of the Chevron U.S.A. Inc. Leases are not obtained prior to Closing.

(d)         Mutual agreement of PDC and Marathon.

(e)         If this Agreement is terminated pursuant to the provisions of this
Article, this Agreement shall become null and void and have no force or effect,
without any liability on the part of either party or any of its directors,
officers, employees or stockholders.  PDC shall be entitled to enjoy the
benefits of full ownership and possession of the Leases, without interference by
Marathon.

ARTICLE IX

POST-CLOSING OBLIGATIONS

9.1                     Further Assurances.  After Closing, PDC shall execute
and deliver to Marathon all such instruments, notices, and other documents, and
shall do all such other acts not inconsistent with this Agreement as may
reasonably be necessary or advisable to carry out its obligations under this
Agreement or to more fully assure Marathon, its successors and assigns, of the
respective rights, titles, interests and estates herein provided to be assigned
and conveyed by PDC to Marathon at Closing.

9.2                     Recording.  At its own cost, Marathon shall promptly
record the Assignment in Garfield County, Colorado.  Marathon shall provide PDC
with a complete and accurate photocopy of all the recorded documents within a
reasonable time after their recording.

9.3                     Publicity and Press Releases.  For one (1) year from the
date of this Agreement, PDC and Marathon shall consult with each other regarding
all publicity and press releases concerning this Agreement and the transaction
contemplated hereby and, except as required by applicable law or rules or
regulations of any governmental body or stock exchange, neither party shall
issue any publicity or press release without the prior written consent of the
other.

9.4                     Surface Use, Rights-of-Way and Water. 

(a)         PDC shall assign or license non-exclusive rights to Marathon to
utilize existing rights-of-way to obtain access to the Leases provided that such
rights are assignable and do not limit the rights of PDC to use such rights for
its own operations related to leases and lands in the same area as the Leases. 

(b)         Marathon's share of the cost of construction of the Garden Gulch
Road, as provided for in Letter Agreement dated January 17, 2005, between
ChevronTexaco Shale Oil Company and PDC, shall be limited to the lesser of
Twenty-Five Percent (25%) of the actual total costs incurred (less "off the top"
amounts paid by Chevron Oil Shale Company) and Three Million Seven Hundred Fifty
Thousand Dollars ($3,750,000.00).  Following construction of the Garden Gulch
Road, Marathon shall be responsible for paying Twenty-Five Percent (25%) of the
annual maintenance and operating costs for the Garden Gulch Road.

(c)         PDC and Marathon shall endeavor to work cooperatively with regard to
obtaining water and/or water rights for use in development of and operations on
the Leases and Lands.

9.5                     PDC Obligation Wells. 

(a)         "Chevron Consent Letter" means the Letter Agreement dated July 19,
2006 by and between Chevron Shale Oil Company, a division of Chevron U.S.A.
Inc., Petroleum Development Corporation and Marathon Oil Company.

(b)         PDC agrees, at its sole cost, risk and expense, to spud five (5)
wells by December 31, 2007, five (5) wells by December 31, 2008 and six (6)
wells by December 31, 2009 on Lands covered by the Chevron Leases at locations
mutually agreeable to PDC and Marathon ("PDC Obligation Wells"), and diligently
drill each such well to a depth adequate to test the Williams Fork member of the
Mesaverde formation, and either complete same as a well capable of production of
oil and/or gas in paying quantities as defined in the Chevron Consent Letter or
plug and abandon same as a dry hole  ("PDC Drilling Obligation").  Provided,
prior to plugging and abandoning any well drilled under this provision, PDC
shall notify Marathon, and Marathon will have forty-eight (48) hours, exclusive
of Saturdays, Sundays and holidays, to elect to take over the well and the
drilling rig on the well in order, at Marathon's sole cost, risk and expense, to
drill the well deeper, sidetrack the well or drill a substitute well to achieve
a well capable of production of oil and/or gas in paying quantities as defined
in the Chevron Consent Letter.  If Marathon takes over a well in this
circumstance, then PDC shall not be entitled to an assignment in connection with
such well; however, such well will qualify as one (1) of the sixteen (16) PDC
Obligation Wells required under this section.  Wells drilled over and above the
annual minimum requirement will be credited against the next year's well
requirement, if any.

(c)         Upon satisfaction of PDC's Drilling Obligation as to any PDC
Obligation Well, Marathon shall execute an assignment substantially in the form
set forth in Exhibit E to PDC, assigning the Chevron Lease on which the
applicable PDC Obligation Well is located, and the Ancillary Rights and
Ancillary Agreements, insofar and only insofar as the same cover the spacing
unit for the applicable PDC Obligation Well, limited, however, to the wellbore
of such PDC Obligation Well.  All rights of PDC to assignment of the wellbores
of PDC Obligation Wells and associated leasehold, rights and agreements shall be
superior to all liens, encumbrances, debts, judgments, claims, overriding
royalty interests, production payments, other burdens on production and other
obligations created or incurred by Marathon.

(d)         For each well that PDC fails to spud in accordance with the schedule
outlined in Section 9.5(b) of this Agreement and diligently pursue drilling as
required in such Section 9.5(b), PDC will promptly pay Marathon the amount of
One Million Six Hundred Thousand Dollars ($1,600,000.00) as liquidated damages
("Liquidated Damages Payment") as Marathon's sole and exclusive remedy for PDC's
failure to timely spud a PDC Obligation Well.  PDC and Marathon agree that
Marathon's damages if PDC fails to drill a PDC Obligation Well are difficult to
measure and both PDC and Marathon agree that the amount of the Liquidated
Damages Payment bears a reasonable relationship to and is a reasonable
estimation of such damages. 

(e)         Marathon shall have the right at any time to terminate in writing
PDC's obligation to drill and right to receive an assignment for any PDC
Obligation Well not drilled at the time such notice of termination is given. 
Due to the Cash Payment adjustment made in contemplation of PDC's drilling all
sixteen (16) PDC Obligation Wells, in the event Marathon gives notice of
termination under this paragraph (e), then promptly following such notice,
Marathon will pay to PDC Four Hundred Thousand Dollars ($400,000) for each of
the undrilled PDC Obligation Wells. 

(f)         PDC assumes the obligation in the Chevron Consent Letter to drill a
Dakota test well (and substitute test well, if required) on either the Leases or
on other leases owned by PDC, and the related acquisition of a Mancos core.  If
a required Dakota test well is drilled, at PDC's election, on the Leases, PDC
shall utilize the surface location and wellbore of a PDC Obligation Well to
satisfy the Dakota test obligation in the Chevron Consent Letter.  In the event
such Dakota test well is drilled on the Leases, Marathon shall execute an
assignment substantially in the form of Exhibit E to PDC, assigning the Lease on
which the Dakota test well is located, and the Ancillary Rights and Ancillary
Agreements, insofar and only insofar as the same cover the spacing unit for such
Dakota test well, limited, however, to the wellbore of such Dakota test well. 
In the event that the Dakota test well results in a well suitable for a water
disposal well, PDC will be under no obligation to make such facility available
to Marathon.

(g)          If PDC is rendered unable, in whole or in part, by force majeure to
carry out its obligations under Section 9.5(a) of this Agreement for wells
required to be spud by December 31, 2007, or wells required to be spud by
December 31, 2008, PDC shall give Marathon prompt written notice of the force
majeure with reasonably full particulars concerning the event of force majeure;
thereupon, the obligations of PDC, insofar only as the same are affected by the
force majeure, shall be suspended during, but no longer than, the continuance of
the force majeure; provided, however, that no obligation of PDC shall be
suspended for a period in excess of twelve (12) months whether or not the event
of force majeure continues.  In no event shall there be a suspension of PDC's
obligation to spud six (6) wells by December 31, 2009.  PDC shall use all
reasonable diligence to remove the force majeure situation as quickly as
practicable.  Force majeure includes an act of God, strike, lockout, or other
industrial disturbance, permits for reasons beyond the control of PDC, act of
public enemy, war, blockade, public riot, lightning, fire, storm, flood,
explosion, governmental action, governmental delay, restraint or inaction, and
any other cause, other than financial, whether of the kind specifically
enumerated above or otherwise, which is not reasonably within the control of
PDC.

ARTICLE X

DISPUTE RESOLUTION

10.1                Methods of Resolution.  The parties shall attempt in good
faith to resolve by agreement any claim or controversy arising out of or
relating to this Agreement or an alleged breach thereof.

If the claim or controversy is not resolved by agreement within thirty (30) days
from receipt by a party of the other party's written notice of such claim or
controversy ("Notice"), the parties shall attempt in good faith to resolve the
claim or controversy in accordance with the Commercial Mediation Rules of the
American Arbitration Association ("AAA").  If the parties are unable to agree on
the appointment of a mediator within forty-five (45) days from the receipt of
the Notice, the parties shall request the AAA to appoint a mediator.

If the claim or controversy is not resolved by mediation within ninety (90) days
from the receipt of the Notice, it shall be settled by arbitration in accordance
with the Commercial Arbitration Rules of the AAA, by a sole arbitrator who shall
be knowledgeable in oil and gas transactions, chosen by mutual agreement of the
parties.  Failing such agreement, the selection of such arbitrator shall be made
by the AAA at the request of the parties.  Judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction.  The place of
arbitration shall be Denver, Colorado. The arbitrator shall not be the same
person who previously served as the mediator.

10.2                Waiver of Certain Damages.  Both parties hereby waive and
agree not to seek consequential, punitive or special damages with respect to any
claim or controversy arising out of or relating to this Agreement or an alleged
breach thereof.  This article shall survive Closing.

ARTICLE XI

MISCELLANEOUS

11.1                Use of PDC's Name.  Within thirty (30) days after Closing,
Marathon shall remove or cause to be removed any names and marks used by PDC and
all variations and derivations thereof and logos relating thereto from the
Leases and shall not thereafter make any use of those names, marks and logos in
connection with operation of said Leases.

11.2                Survival.  All post-closing obligations and indemnities of
PDC and Marathon shall survive Closing subject to the limitations set forth
herein.  PDC's representations and warranties in Article II, and Marathon's
representations and warrants in Article III shall survive Closing for eighteen
(18) months from the date of this Agreement; provided, PDC's warranty of title
shall be limited only as provided by law.

11.3                Disclaimer of Non-Asserted Warranties and Representations;
Amendment and Modification.  Except as expressly set forth herein, neither party
makes to the other any representation or warranty, expressed or implied, of any
kind whatsoever.  This Agreement may not be modified, supplemented or changed in
any respect except by a writing duly executed by both parties hereto.

11.4                Descriptive Headings and Exhibits.  The headings of the
articles, sections, paragraphs and subparagraphs of this Agreement are inserted
for convenience only and shall not constitute a part hereof.  All references
herein to Exhibits are to the Exhibits attached to and made a part of this
Agreement.

11.5                Governing Law.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Colorado, excluding,
however, any provision of Colorado law which would otherwise require the
application of the law of a different jurisdiction.

11.6                Binding Effect; Assignment.  This Agreement shall be binding
upon, inure to the benefit of, and be enforceable by the parties, and their
successors and permitted assigns.  Neither this Agreement, nor any rights
hereunder, shall be assigned by either party without the prior written consent
of the other.

11.7                Notices.  All notices, disclosures and other communications
required or permitted hereunder shall be in writing and shall be delivered as
follows:

If to Marathon:
Attn:     Mr. Douglas E Brooks
Address:  5555 San Felipe

          Houston, Texas 77056
Phone:    713.296.3808
Fax:      713.296.2672

E-mail:   dbrooks1@marathonoil.com

If to PDC:
Attn:     Mr. Eric Stearns
Address:  103 East Main Street
          Bridgeport, West Virginia  26330
Phone:    304.842.3597
Fax:      304.842.0913

11.8                Taxes.  Neither party makes any warranty of any tax
treatment which might be afforded the other under this Agreement.

11.9                Invalid Provisions.  Should any of the provisions of this
Agreement, or portions thereof, be found invalid or unenforceable by any court
of competent jurisdiction, the remainder of this Agreement shall nonetheless
remain in full force and effect.

11.10           No Partnership Created.  The parties do not intend that this
Agreement create (and it shall not be construed to create) a joint venture,
partnership or any type of association.  Neither party is authorized to act as
agent or principal for the other with respect to any matter related hereto.

11.11           Non-Waiver of Defaults.  No waiver by either party of one or
more defaults by the other in performance of any of the provisions of this
Agreement shall operate or be construed as a waiver of any other default or
defaults, whether of a like or different character.

11.12           Counterpart Execution.  This Agreement may be executed
simultaneously in two counterparts, each of which shall be deemed an original,
but both of which together shall constitute one and the same instrument. 
Execution of this Agreement may be evidenced by facsimile signatures with
originally executed Agreements to be delivered by and to each party promptly
following execution of this Agreement.

11.13           Preparation of Agreement.  This Agreement was prepared jointly
by the parties, each with equal bargaining power, and not by either to the
exclusion of the other.

11.14           Complete Agreement.  This Agreement sets forth the entire
agreement of the parties, and supersedes any and all prior agreements or
understandings, whether oral or written, between the parties pertaining to the
subject matter identified in this Agreement.  The provisions hereof are
contractual and not mere recitals.  In signing this Agreement, neither party has
relied upon any statement or representation which is not expressly contained
herein and is not relying upon any oral statement or representation pertaining
to this matter made by the other or by anyone in privity with or representing
the other party.  By the signatures set forth below, the parties acknowledge
that they have read this Agreement, that they understand the terms and
conditions set forth herein, and that they will abide by those terms and
conditions.

11.15           Knowledge. As used throughout this Agreement, the term
"knowledge", whether written in lower or upper case, means the actual knowledge
by the officers or employees of PDC involved at a non-field level, regardless of
office location, of any fact, circumstance or condition.

11.16           No Third-Party Beneficiaries.  This Agreement is intended only
to benefit the parties hereto and their respective permitted successors and
assigns.

11.17           No Merger.  There shall be no merger of this Agreement into the
Assignment upon Closing.

11.18           Section 1031 Exchange.  PDC reserves the right to exchange the
Assets for property of like kind and qualifying use within the meaning of
Section 1031 of the Internal Revenue Code of 1986 and the regulations
promulgated thereunder.  PDC expressly reserves the right to assign its rights,
but not its obligations, hereunder to a "qualified intermediary" as provided in
Section 1.1031(k)-1(g)(4) of the U.S. Treasury Regulations on or before
Closing.  Marathon agrees to take all actions reasonably required of it,
including, but not limited to, executing and delivering documents, to permit PDC
to effect the exchange described in this Section 11.18.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date hereof.

Petroleum Development Corporation


By:  /s/ Eric R. Stearns         
     Eric R. Stearns

Title: Executive Vice President,
       Exploration and Production


Marathon Oil Company


By:   Douglas E. Brooks        

Title: Attorney in Fact


